Citation Nr: 1012422	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-19 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee strain with internal derangement.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee strain.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1977.

This appeal to the Board of Veterans' Appeals (Board) is 
from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  Even considering pain and functional limitation, the 
Veteran has range of motion in his left knee that is not 
limited to 30 degrees of flexion or 15 degrees of extension.

2.  Even considering pain and functional limitation, the 
Veteran has range of motion in his right knee that is not 
limited to 45 degrees of flexion or 15 degrees of extension.

3.  The objective medical evidence does not show any 
instability or subluxation in either of the Veteran's knees. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a left knee strain with internal derangement 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5003, 5257, 5260, 5261 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for a right knee strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, DCs 5003, 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for 
appellate review.  The Board will then address the claims on 
the merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background and an 
analysis of its decision. 

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will obtain and assist the claimant in obtaining; and (3) 
that the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this 
notice must include information that a downstream disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the 
error was outcome determinative.  In Sanders, the Supreme 
Court rejected the lower Federal Circuit's framework (see 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, 
rather than requiring the appellant - as the pleading party, 
to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-
specific application of judgment, based upon examination of 
the record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
could conclude generally that a specific type of error is 
more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008), that prejudicial 
deficiencies in the timing or content of a VCAA notice can 
be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 
889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Veterans Court nonetheless determined the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication 
of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009), the Federal Circuit vacated and 
remanded important respects of the Veterans Court's holding 
in Vazquez-Flores, as well as a related case, Schultz v. 
Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 
2008).  Significantly, the Federal Circuit concluded that 
"the notice described in 38 U.S.C. § 5103(a) need not be 
Veteran specific."  Similarly, "while a Veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does 
not require such evidence for proper claim adjudication."  
Thus, the Federal Circuit held, "insofar as the notice 
described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes 
or potential "daily life" evidence, we vacate the 
judgments."  Vazquez, 580 F.3d at 1281.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
February 2007.  This letter informed him of the evidence 
required to substantiate his claims, and of his and VA's 
respective responsibilities in obtaining supporting 
evidence.  Note also that the letter complied with Dingess 
by discussing the downstream disability rating and effective 
date elements of the claims.  

VA also fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claims 
that is obtainable, and therefore appellate review may 
proceed without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO obtained VA treatment records and 
provided several VA examinations.  The Veteran was also 
offered the opportunity to testify at a hearing before the 
Board, but he declined.  As such, the Board is therefore 
satisfied that VA has provided all assistance required by 
the VCAA.  38 U.S.C.A. § 5103A.  

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 
4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are 
appropriate for an increased rating claim whenever the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran contends that his left and right knee disorders 
have increased in severity, and therefore warrant ratings in 
excess of the 10 percent ratings that are currently assigned 
for each knee.  

The Veteran's knees are currently rated under Diagnostic 
Code 5260 based on limitation of flexion.  Under this 
Diagnostic Code, flexion limited to 15 degrees warrants a 30 
percent rating; flexion limited to 30 degrees warrants a 20 
percent rating; flexion limited to 45 degrees warrants a 10 
percent rating; and flexion limited to 60 degrees warrants a 
zero percent (noncompensable) rating.  See 38 C.F.R. § 
4.71a, DC 5260.

A rating for a knee disability might also be awarded under 
Diagnostic Code 5261 based on limitation of extension.  
Under this Diagnostic Code, extension limited to 45 degrees 
warrants a 50 percent rating; extension limited to 30 
degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited 
to 15 degrees warrants a 20 percent rating; extension 
limited to 10 degrees warrants a 10 percent rating; and 
extension limited to 5 degrees warrants a zero percent 
(noncompensable) rating.  See 38 C.F.R. § 4.71a, DC 5261.

Normal range of motion in the knee is from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

DC 5010 provides that traumatic arthritis, when 
substantiated by x-ray findings, is to be evaluated under DC 
5003 as degenerative or osteoarthritis, which in turn 
indicates the disability will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved - which, here, are 
DC 5260 for limitation of flexion and DC 5261 for limitation 
of extension.  When the limitation of motion of the specific 
joint or joints involved is noncompensable (e.g. 0 percent) 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion to be 
combined, not added under Diagnostic Code 5003.  In this 
case, however, the Veteran is already receiving compensable 
ratings based on limitation of motion and therefore an 
additional rating based on arthritis is not available.

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against assigning a rating in excess of 10 percent for 
either knee based on either limitation of flexion or 
extension.  In particular, the two VA orthopedic 
examinations that were conducted during the course of the 
Veteran's appeal provide highly probative evidence against 
his claim. 

At a March 2007 VA examination, the Veteran demonstrated 
range of motion from 0 to 130 degrees in both knees.  The 
examiner stated that the examination was essentially normal 
for both knees.  He also noted that the Veteran was able to 
get in and out of his chair with minimal difficulty and was 
also able to get on and off the examination table with 
minimal difficulty.

VA treatment records from January 2008 through March 2009 
fail to show any further range of motion testing and only 
mention that the Veteran suffers from "joint pains."  

The Veteran underwent a second VA examination in October 
2009 at which he demonstrated range of motion from 0 to 125 
degrees.  The examiner stated that the Veteran had pain with 
active motion and with repetitive motion on both sides, but 
the examiner found that repetitive motion did not cause any 
additional limitation of motion.

Given that the medical evidence has not shown flexion 
limited to 30 degrees or extension limited to 15 degrees the 
criteria for a rating in excess of 10 percent for either 
knee based on limitation of motion is not warranted.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 
4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Veteran has written several letters complaining about 
bilateral knee pain, and pain on motion was noted by the 
examiners at both of his VA examinations.  However, despite 
his complaints of pain, the Veteran he was still able to 
demonstrate range of motion at two separate examinations 
that greatly exceeded the requirement for even a 
noncompensable rating; he was also able to rise from a chair 
and get on and off an examination table with minimal 
difficulty; and it was noted that the Veteran's knees caused 
only mild interference with chores, shopping, and 
recreation.  In sum, the medical evidence simply does not 
support the conclusion that the Veteran's knee pain is of 
such significance that it effectively limits the range of 
motion in either of his knees to 15 degrees of extension or 
30 degrees of flexion.  Therefore, it is not shown that a 
rating in excess of 10 percent is warranted for either knee 
based on functional limitation.  

In addition to ratings based on limitation of motion, a 
separate rating may also be assigned under Diagnostic Code 
5257 when instability or subluxation is shown in a service 
connected knee.  However, in this case as the objective 
medical evidence simply fails to show recurrent subluxation 
or lateral instability in either knee.  

At the VA examination in Mar 2007, the Veteran reported that 
he wears braces on both knees.  However, on examination, the 
examiner found that the Veteran's ligaments were stable and 
intact, and there was no positive McMurray's sign.  
Additionally, the examiner noted that the Veteran was able 
to get in and out of his chair with minimal difficulty and 
was also able to get on and off the examination table with 
minimal difficulty.

In his substantive appeal, the Veteran argued that he needed 
a cane for stability; but the Board notes that the examiner 
in 2007 found instability in the Veteran's service connected 
left ankle, and therefore the fact that the Veteran uses a 
cane is not taken as conclusive evidence of instability in 
his knees.

The Veteran underwent a second VA examination in October 
2009.  However, here too, the medical examination failed to 
detect any objective evidence of instability or subluxation 
in either knee.  The examiner specifically found no 
instability, locking, or subluxation.  

VA treatment records have also been reviewed, but they too 
fail to show instability or subluxation in either knee.  

The Veteran is considered competent to report knee 
instability, and his assertions of knee instability have 
been noted.  However, the objective medical evidence simply 
does not show instability or subluxation in either knee.  As 
such, a separate rating for instability/subluxation is not 
warranted.

The preponderance of the evidence is against the Veteran's 
claim for a disability rating higher than 10 percent for 
either knee, and the "benefit-of-the-doubt" rule is 
therefore not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).  As such, the Veteran's claim for a 
rating in excess of 10 percent for either a right or left 
knee disability on a schedular basis is denied.

Extra-Schedular Consideration

The Board has also considered whether an extraschedular 
rating is warranted, noting that if an exceptional case 
arises where ratings based on the statutory schedules are 
found to be inadequate, consideration of an "extra-
schedular" evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.   This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria does not 
reasonably describe the claimant's disability level and 
symptomatology, a determination must be made whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, it is not disputed that the Veteran is limited 
as a result of his bilateral knee disabilities.  However, 
the medical evidence fails to show anything unique or 
unusual about his knees that would render the schedular 
criteria inadequate.  The Veteran's main symptom is pain 
which is specifically accounted for in the rating criteria.  

Furthermore, even if the symptoms were considered to render 
the schedular criteria inadequate, the Veteran has not been 
hospitalized as a result of his knees; and the Board has 
found no evidence that either the Veteran's left or right 
knee disorder has markedly interfered with his ability to 
work, meaning above and beyond that contemplated by the 
noncompensable rating.  See 38 C.F.R. § 4.1.  While the 
Veteran is not currently employed, the examiner in October 
2009 found that the Veteran's knee disabilities caused only 
mild effects on his daily activities.  As such, it would not 
be found that his disability met the "governing norms" of an 
extraschedular rating.  Accordingly, an extraschedular 
rating is not warranted.

ORDER

A rating in excess of 10 percent for a left knee strain with 
internal derangement is denied.

A rating in excess of 10 percent for a right knee strain is 
denied. 


____________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


